Name: Commission Regulation (EEC) No 1381/80 of 5 June 1980 amending Regulation (EEC) No 1822/77 as regards the collection of the co-responsibility levy in the milk and milk products sector during the 1980/81 milk year
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce
 Date Published: nan

 5.6.1980 EN Official Journal of the European Communities L 140/59 COMMISSION REGULATION (EEC) No 1381/80 of 5 June 1980 amending Regulation (EEC) No 1822/77 as regards the collection of the co-responsibility levy in the milk and milk products sector during the 1980/81milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets for milk and milk products (1), as last amended by Regulation (EEC) No 1364/80 (2), and in particular Article 6 thereof, Whereas the level of the co-responsibility levy applicable during the 1980/81 milk year is fixed at 2 % of the target price for milk valid for that milk year; Whereas it is necessary, therefore, to replace the figures appearing in the first subparagraph of Article 2 (1) and in Article 5 (2) of Commission Regulation (EEC) No 1822/77 of 5 August 1977 laying down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk products (3), as last amended by Regulation (EEC) No 1362/79 (4); Whereas, in accordance with Article 1 (3) of Regulation (EEC) No 1079/77, a reduced rate of the levy shall henceforth be collected from producers in certain areas within an annual limit of 60 000 kilograms per producer; whereas the amounts of the abovementioned reduced levy and the detailed rules governing the collection thereof must be specified, Whereas, in accordance with the second subparagraph of Article 3 (2) of Regulation (EEC) No 1079/77, Member States are obliged to take all measures necessary for establishing the geographical location of the holdings covered by the reduced rate of the levy; whereas a special provision should therefore be introduced enabing such measures to be implemented; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1822/77 is amended as follows: 1. Article 2 shall read as follows: Article 2 1. During the 1980/81 milk year the amount of the levy per 100 kilograms of cow's milk shall be: (a) as regards the general rate specified in Article 2 (2) of Regulation (EEC) No 1079/77: 0.4452 ECU; (b) as regards the reduced rate given by applying Article 1 (3) of Regulation (EEC) No 1079/77: 0.3339 ECU. 2. The reduced rate referred to in paragraph 1 (b) shall be levied on quantities of milk delivered, as from the beginning of the milk year concerned, by producers whose holdings are located in one of the regions specified in Article 1 (3) of Regulation (EEC) No 1079/77, up to a limit of 60 000 kilograms. The general rate specified in paragraph 1 (a) shall apply to quantities in excess of that quantity delivered by producers during the remainder of the milk year in question. 3. Where the producer is paid for milk on the basis of deliveries expressed in litres, conversion into kilograms shall be effected by applying the coefficient 1Ã 03. 4. Purchasers of milk shall state separately, on the payment account for each producer, the amount deducted by way of a co-responsibility levy, distinguishing, in the case of the holdings specified in paragraph 2, between the amount deducted at the reduced rate of the levy and, after the annual quantity limit has been exceeded, the amount deducted at the general rate of the levy. 2. In the first subparagraph of Article 3 (2), farms situated in one of the regions referred to in Article 1 (2) of Regulation (EEC) No 1079/77 is replaced by farms situated in one of the regions specified in Article 1 (2) and/or (3) of Regulation (EEC) No 1079/77. 3. The following subparagraph is added to Article 3 (3): Where the purchaser has, during the period concerned, purchased milk originating from farms situated in a region referred to in Article 1 (3) of Regulation (EEC) No 1079/77, the statement referred to in the first subparagraph under (a) shall indicate separately the quantity of milk delivered by such farms and to which the reduced rate of the levy referred to in Article 2 (1) (b) has been applied. 4. Article 3 (4) is amended to read as follows: 4. However, as regards purchasers concerned by the provisions of the second subparagraph of paragraph 3, Member States may allow a period of three months or 12 weeks as from 1 June 1980 to be considered as a single period within the meaning of the first subparagraph of paragraph 3. 5. Article 5 (2) is amended to read as follows: 2 During the 1980/81 milk year, the amount of the levy per 100 kilograms of skimmed milk or buttermilk, eligible for the aid referred to in paragraph 1, shall be: (a) as regards the general rate specified in Article 2 (2) of Regulation (EEC) No 1079/77: 0.4897 ECU; (b) as regards the reduced rate given by the application of Article 1 (3) of Regulation (EEC) No 1079/77: 0.3673 ECU. Article 2 (2) shall apply by analogy to the exacting of the reduced rate referred to under (b). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1980. For the Commission Finn GUNDELACH Vice-President (1) OJ No L 131, 26. 5. 1977, p. 6. (2) See page 16 of this Official Journal. (3) OJ No L 203, 9. 8. 1977, p. 1. (4) OJ No L 163, 2. 7. 1979, p. 22.